Citation Nr: 1218304	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1963 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran and his spouse appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates that the Veteran's current bilateral hearing loss is causally related to his in-service noise exposure.  

2.  The most probative medical evidence of record indicates that the Veteran's current bilateral tinnitus is causally related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Also, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran seeks service connection for bilateral hearing loss and bilateral tinnitus, conditions which he contends are related to his active service.  For the reasons that follow, the Board shall grant service connection for each claim.

First, the Board acknowledges that the Veteran currently suffers from both bilateral hearing loss and tinnitus.  He had a VA examination in September 2009 that revealed that he had an average puretone threshold loss in his right ear of 68 and of 63 in his left.  The examiner found that the Veteran had speech recognition scores using the Maryland CNC Test of 60 percent in the right ear and of 78 percent in the left.  These findings show that the Veteran has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (defining hearing loss for VA disability purposes).  That same VA examiner also noted that the Veteran had bilateral tinnitus.  Private treatment records submitted by the Veteran further confirm that he suffers from both bilateral hearing loss and tinnitus.  Thus, the Board finds that the Veteran currently suffers from both of his claimed conditions.  

Next, the Board also concedes that the Veteran was exposed to noise during his active service.  The Veteran's service personnel records show that he served as an ordinance supply specialist with an artillery group, which is consistent with being exposed to in-service acoustic trauma.  

The Veteran has written letters and offered testimony regarding this in-service noise exposure.  In an August 2008 letter, the Veteran stated that following basic training, he served with a missile battalion.  He stated that he serviced Diesel powered generators.  He described the generators as being in a bit surrounded by earthen walls.  He stated that the noise from the engines was deafening and that the high walls confined the sound.  He stated that following this duty, he was exposed to noises from radar vans.  

The Veteran reiterated these descriptions in his November 2011 Travel Board hearing.  The Veteran again stated that he operated Diesel powered generators with no ear protection.  The Veteran also stated that both his hearing loss and his tinnitus began during his active service.  

The Veteran is competent to state what noise he was exposed to during service and he is competent to report changes in his hearing acuity and suffering from tinnitus.  The Board also finds his statements and testimony to be credible.  The Board thus concedes that the Veteran was exposed to noise during his active service.  

The only question thus remaining is whether there is a nexus between the Veteran's current condition and his active service.  Here, there are two contradicting opinions.

First is the opinion from the Veteran's VA examiner.  Initially, the examiner reported that he could not resolve this question without resorting to mere speculation, as he did not have access to the Veteran's claims file.  After reviewing the file, the examiner offered an addendum to his opinion in February 2010.  In that addendum, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus are not caused by or a result of his military service.  He wrote that the Veteran had normal hearing during his military service without any significant threshold shifts.  He also wrote that the medial literature does not support the existence of delayed-onset hearing loss.  

In contrast to this opinion, the Veteran has supplied two letters from his private audiologist, Mr. Mark Martina, that support his claim.  In a March 2010 letter, Mr. Martina stated that he reviewed the Veteran's treatment records since his separation from service.  He stated that the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not caused by his exposure to acoustic trauma during his active service.  He stated that the audiometric configuration of the Veteran's hearing loss is consistent with noise-induced hearing loss, and that the Veteran reported the onset of his tinnitus during his active service.  

In an October 2011 letter, Mr. Martina wrote that he had treated the Veteran since 2007.  He stated that after reviewing the Veteran's medical records and his medical history, he stated that "it is more likely than not that there is a direct relationship between the hearing loss and tinnitus that he experiences today and his exposure to intense levels of acoustic trauma" during his active service.  He stated that given the extent and duration of the Veteran's in-service noise exposure, the probability that his conditions began during military service is quite high.  Mr. Martina also stated that the Veteran's audiogram is consistent with acoustic trauma associated with high levels of noise.  

In reconciling these two opinions, the Board grants a greater probative value to Mr. Martina's opinion.  Though the examiner supported his opinion with information from the Veteran's claims file and with medical literature, there is no showing that he discussed or considered the competent and credible statements from the Veteran regarding the onset and circumstances of his claimed conditions.  On the other hand, in forming his opinion, Mr. Martina reviewed both the objective medical evidence of record as well as the Veteran's self-reported medical history.  As the Board has found the Veteran both competent and credible, Mr. Martina's opinion is thus based on a more complete review of all the evidence in this case.  The Board accordingly grants his opinion greater probative weight, and therefore finds that the evidence supports a finding that the Veteran's current conditions are related to his active service. 

In summary, the Board finds that the Veteran currently suffers from both bilateral hearing loss and tinnitus, and that the most probative medical evidence of record indicates that these conditions are related to his in-service noise exposure.  Accordingly, the Board concludes that the criteria for service connection for both bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


